DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a corrected final rejection restarting the response period.  The rejection accidentally left out a rejection for the newly added claim 23.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/21, with respect to the rejection(s) of claim(s) 1-8, 10 and 13-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neuvonen et al. (U.S. Pub. 2017/0151430 hereinafter “Neuvonen”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (U.S. Pub. 2016/0256105 hereinafter “Boyle”) in view of Fitzgerald et al. (U.S. Pub. 2019/0134395 hereinafter “Fitzgerald”) and further in view of Neuvonen et al. (U.S. Pub. 2017/0151430 hereinafter “Neuvonen”).
Regarding claim 1, Boyle discloses a method of treating major depressive disorder (MDD) in a patient comprising: reducing alpha oscillations in one or more frontal brain regions of the patient via administering transcranial alternating current stimulation (tACS) to the patient at a frequency within the alpha frequency band (e.g. ¶¶19, 95, 182; Fig. 6).  Boyle discloses the claimed invention stimulates at the peak alpha oscillations, but fails to disclose determining the peak alpha oscillation for the user before stimulation.  However, Fitzgerald discloses that the peak alpha oscillation determined prior to each administration of the tACS as disclosed in paragraphs 134, 137 and 142 to provide for the most effective stimulation for each patient while maintaining optimal conditions for the patient.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine the peak alpha frequency prior to administration of the tACS at the determined peak to provide for the most effective stimulation while maintaining optimal conditions for the patient.  Boyle in view of Fitzgeral disclose stimulating to treat depression but fails to explicitly discloses that tACS can be used to treat MDD.  However, Neuvonen clearly discloses that it is known in the art to treat MDD with tACS as disclosed in paragraphs 2 and 69 to provide treatment for MDD.  It would have been obvious to one having ordinary skill in the art at the time of the invention to treat MDD with tACS as clearly taught by Neuvonen to provide for the most effective stimulation while maintaining optimal conditions for the patient.  
It is noted that the system of Boyle teaches the claimed system including stimulating at the same frequencies in the same locations and therefore, would have the same intended result of the frontal brain regions being substantially balanced.
Regarding claim 2, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS has a frequency of about 10 Hz (e.g. ¶19).
Regarding claim 3, meeting the limitations of claim 1 above, Boyle further discloses wherein the frontal brain regions are targeted by the tACS (e.g. see Fig. 6; ¶¶19, 61, 119).
Regarding claim 4, meeting the limitations of claim 1 above,  Boyle further discloses wherein left and right frontal brain regions are targeted by the tACS (e.g. see Fig. 6; ¶¶19, 61, 119).
Regarding claim 5, meeting the limitations of claim 1 above,  Boyle further discloses wherein the tACS is synchronously administered to the left and right frontal brain regions (e.g. see Fig. 6; ¶¶19, 61, 119, 182).
Regarding claim 6, meeting the limitations of claim 1 above, Boyle further discloses wherein power of the alpha oscillations is reduced (e.g. see Fig. 3).
Regarding claims 7-8, 10 and 20, Boyle in view of Fitzgerald discloses the claimed method including stimulating at the same locations and using the same parameters except for explicitly stating that results of the stimulation reduces symptoms in the left frontal region, reduces alpha oscillations in the frontal brain regions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Boyle in view of Fitzgerald, to be used to reduce symptoms in the left frontal region, reduces alpha oscillations in the frontal brain regions because the system of Boyle uses the same stimulation parameters and targets the exact same locations and therefore would obviously be used to treat the same symptoms and have the same results as those claimed.
Regarding claim 11, meeting the limitations of claim 1 above, Boyle further discloses wherein the peak alpha oscillation is found prior to administration of the tACS (e.g. see Fig. 3).  
Regarding claim 15, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS is administered for a time period of 30 minutes to 60 minutes (e.g. ¶171).
Regarding claim 16, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS is administered via a three electrode system (e.g. see Fig. 6).
Regarding claim 17, meeting the limitations of claim 1 above, Boyle further discloses wherein two electrodes at positions F3 and F4 are anodes and a third electrode at position Cz is a cathode (e.g. see Fig. 6).
Regarding claim 18, meeting the limitations of claim 1 above, Boyle further discloses wherein the tACS exhibited a sine waveform having amplitude of at least 1 mA (e.g. ¶¶14, 152).
Regarding claim 19, meeting the limitations of claim 1 above, Boyle further discloses wherein the anodes were in-phase and the cathode was opposite phase at any given point in the stimulation (e.g. ¶19).
Regarding claims 21-22, Boyle in view of Fitzgerald and Neuvonen disclose the claimed invention including that the treatment can be minutes to hours to weeks long and have one or more intervals following the treatment period (e.g. ¶¶38, 42, 53 and 131), but fails to explicitly state that the device has a treatment period of 5 days.  It would have been obvious to one having ordinary skill in the art at the time the invention In re Aller, 105 USPQ 233.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle in view of Fitzgerald and Neuvonen as applied to claims 1-8, 10 and 15-22 above, and further in view of Leuchter et al. (U.S. Pub. 2018/0256912 hereinafter “Leuchter”).
Boyle in view of Fitzgerald and Neuvonen discloses the claimed invention including Boyle further disclosing wherein the reduction in alpha oscillations correlated with at least a 50 percent reduction in one or more symptoms of MDD (e.g. ¶¶44, 100). Boyle in view of Fitzgerald and Neuvonen teaches the claimed invention but fails to explicitly teach the use of the Montgomery-Asberg depression rating scale (MADRS) for determining severity of depression.  However, Leuchter teaches that it is known to use depression ratings scales specifically the Montgomery-Asberg depression rating scale as set forth in paragraph 112 to provide a means for rating the severity of depression.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Boyle in view of Fitzgerald and Neuvonen, with analysis using the MADRS as taught by Leuchter, since such a modification would provide the predictable results of using a known rating scale for determining the severity of the depression.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle in view of Fitzgerald and Neuvonen as applied to claims 1-8, 10 and 15-22 above, and further in view of Gordon (U.S. Pub. 2005/0273017).
Regarding claim 23, Boyle in view of Fitzgerald and Neuvonen discloses the claimed invention including Boyle further disclosing wherein Boyle in view of Fitzgerald and Neuvonen discloses the claimed invention including Boyle further disclosing wherein you stimulate the patient at a peak frequency within the alpha frequency band (e.g. ¶¶19, 95, 182; Fig. 6).  Boyle in view of Fitzgerald and Neuvonen teaches the claimed invention but fails to explicitly teach the use of determining the peak alpha frequency during a resting state.   However, Gordon teaches that it is well-known to sense the peak alpha frequency at times of rest as set forth in paragraph 179 to provide a means for sensing the most accurate and best measured peak value.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Boyle in view of Fitzgerald and Neuvonen, with sensing of the peak alpha wave during rest as taught by Gordon, since such a modification would provide the predictable results of sensing the peak alpha wave during rest since it is well-known that sensing during rest provides the most accurate and best measured peak value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/REX R HOLMES/Primary Examiner, Art Unit 3792